Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 21, 2019

The Court of Appeals hereby passes the following order:

A19D0311. DIGGS v. WOODWARD MGMT. PARTNERS.

      It is ordered that this application for discretionary appeal is hereby
GRANTED. Diggs may file a notice of appeal within 10 days of the date of this order
in the Magistrate Court of Gwinnett County. Once Diggs has filed his notice of
appeal, the clerk of the magistrate court is directed to prepare the record for appeal
in accordance with Diggs’ designation in the notice of appeal. OCGA §§ 5-6-37, 5-6-
43. The clerk of court shall transmit the record to the Court of Appeals and shall
include a copy of this order in the record transmitted. OCGA § 5-6-43.
      The parties should address in their appellate briefs whether applications
seeking to appeal magistrate court decisions to the Corut of Appeals should be
dismissed or transferred to lower courts. Ga. Const. Art. VI, § 1, ¶ VIII; Stowell v.
Huguenard, 288 Ga. 628 (706 SE2d 419) (2011).



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/21/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.